Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/16/20.
Claims 1, 11, and 21-38 are pending in the application.


Response to Amendment
The amendment filed 11/16/20 is fully responsive.  The Double Patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the instant amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is entered, infra analysis. In particular, the applied combination of prior art teaches the newly added claim limitations encompassing increasing energy allotments, displaying energy usage and HVAC devices, executing demand response functions, banking energy usage, maintaining a virtual connection, a battery charging station, a BMS system, and removable battery modules. 

Claim Interpretation
Claims 1, 11, 21-22, and 29 recite a “hypervisor layer configured to…”  The hypervisor layer, in view of the specification, is described as a virtualization layer or software per se (0031 e.g. “ The software engine that runs the virtualized grid is the virtualization layer 202, which abstracts the traditional physical resources from the control systems and the user interfaces. The virtualization layer 202 acts as a virtualized middleware layer, similar to a hypervisor, to manage virtualized resources. The virtualization layer 202 may run on a small computing device, and can perform a number of functions—unlike the traditional BMS 102 depicted in FIG. 1. “)
    The BRI of the hypervisor layer, as claimed, is interpreted as the equivalent of a virtualization layer as described (e.g.” The virtualization layer 202 acts as a hypervisor layer,” 0031).  Accordingly, absent claiming the particulars of the virtualization, the broadest reasonable interpretation is a control layer configured for executing functions. 
    Moreover, because the hypervisor layer, in light of the specification, is software per se, it is not interpreted as invoking the presumption that a hypervisor layer would represent a generic placeholder for purposes of 35 U.S.C 112(f), 6th paragraph.  Because software is not structure, the claimed hypervisor layer does not meet the criteria of the three prong test, see MPEP 2181 (e.g. “Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.




to appear as a single monitored environment.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 26-28, 32-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201).

As per claim 1, Vamos et al. teaches a virtual grid system comprising:  
0 [[a hypervisor layer at a first location, wherein the hypervisor layer is configured to]]
manage a plurality of energy-producing devices and a plurality of energy-consuming devices at the first location and a second location (ABSTRACT, Figure 1, Figure 5, 0011, 0033-34, 0044-45, see also 0024, 0035, 0054 e.g. see controlling bi-directional power between a 
manage a user profile associated with energy usage across a plurality of locations, wherein the plurality of locations comprises the first location in the second location (ABSTRACT, Figure 1, Figure 5, 0011, 0033-34, 0044-45, see also 0024, 0035, 0054  e.g. see accessing customer contractual agreements for regulating bi-directional power flow at multiple charging stations representing first and second locations)
detect an amount of energy usage from the plurality of energy-consuming devices and associated with the user profile at the first location (ABSTRACT, 0033-34 e.g. see determining amount of power allocated to each vehicle up to a pre-agreed amount based on the contract)
detect an amount of energy production from the plurality of energy-producing devices and associated with the user profile at the second location (ABSTRACT, 0038, 0054-55, Figure 7 e.g. see determining total amount of power available for allocation to each vehicle and controlling allocation of power to each vehicle in accordance with the contractual amount.  The claimed “association” is not defined to reflect the functional relationship.)
1[[offset the amount of energy usage at the first location with the amount of energy production at the second location such that the user profile is portable across the plurality of locations]]
0However, Vamos does not expressly teach the hypervisor limitations as described below.  Vamos, in view over Sanders et al., teaches a hypervisor layer at a first location, wherein the hypervisor layer is configured to (Sanders, ABSTRACT, 0066, 0083-86 e.g. see virtualization layer for activating one or more virtual devices corresponding to physical devices and activating one or more programs, the physical devices corresponding to at least power generators and batteries, 0012, 0027, 0031, 0051, 0068, see also command virtualization layer as comprising command execution modules)
 0Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Sanders (e.g. employing a virtualization layer comprising execution modules for command execution for controlling virtual resources corresponding to power generators and batteries), to the teachings of Vamos (e.g. controlling bi-directional energy flow in accordance with customer contracts, the physical resources comprising vehicle batteries and power providers), would achieve an expected and predictable result via virtualizing the physical resources of Vamos (e.g. vehicle batteries and power provides), as per Sanders, via employing a virtualization layer comprising execution modules adapted with the functionality of Vamons for regulating bi-directional power.  Sander teaches pushing one or more rule logic and software to the site gateway comprising the virtualization layer comprising execution modules for local execution, 0051, 0083.  Sanders further teaches controlling virtualized physical resources via the virtualization layer (e.g. hypervisor, 0083).  Since incorporating a virtualization layer for controlling physical resources provides a means for optimizing power allocation, an improved invention is realized via expanding the functionality of the virtualization layer to comprise the pertinent functions of power flow regulation of Vamos for providing more sophisticated control mechanisms. In particular, adapting the execution modules of Sanders to integrate the control functions of Vamos would provide a means to control virtualized devices for regulating power flow to realize an improved power system (Sander e.g. “It  would be advantageous to provide more sophisticated control mechanisms to permit electric utilities and others to effectively monitor and control distributed energy resources, such as storage units capable of storing electricity and reselling it to the grid on command. It would also be advantageous to provide more sophisticated demand side management tasks using aggregated resources to manage localized constraints on the utility grid (e.g., substation, feeder-line, residence, etc.,” 0007).

1However, Vamos, as modified by Sanders, does not expressly teach the offset limitations as described below.  Vamos, as modified, and in further view over EDA teaches:
1offset the amount of energy usage at the first location with the amount of energy production at the second location such that the user profile is portable across the plurality of locations (EDA, ABSTRACT, Figure 4, 0011, 0097 e.g. see providing surplus power from a first to second site, both sites having power production systems and loads)
 1Therefore, before the effective filing date of the claimed invention, one of ordinary skill in  the art applying the teachings of EDA (e.g. trading surplus power production between first and second sites), to the teachings of Vamos, as modified (e.g. controlling via the virtualization  layer bi-directional power flow between batteries and a power provider), would achieve an expected and predictable result via adapting the virtualization layer to comprise the trading functionality of EDA for exchanging surplus power between first and second sites to mitigate against power imbalance while realizing the advantages of implementing a virtualization layer (Sander e.g. It  would be advantageous to provide more sophisticated control mechanisms to permit electric utilities and others to effectively monitor and control distributed energy resources, such as storage units capable of storing electricity and reselling it to the grid on command. It would also be advantageous to provide more sophisticated demand side management tasks using aggregated resources to manage localized constraints on the utility grid (e.g., substation, feeder-line, residence, etc.,” 0007).
As per claim 11, Vamos, as modified, supra claim 1, teaches a method of operating virtual grid system, the method comprising:
operating a hypervisor layer at a first location, wherein the hypervisor layer is configured to manage a plurality of energy-producing devices  and a plurality of energy-consuming devices that are located at the first location and a second location, supra claim 1
managing a user profile associated with energy usage across a plurality of locations, supra claim 1
wherein the plurality of locations comprises the first location in the second location; supra claim 1
detecting an amount of energy usage from the plurality of energy-consuming devices
and associated with the user profile at the first location; supra claim 1
detecting an amount of energy production from the plurality of energy-producing
devices and associated with the user profile at the second location; supra claim 1
offsetting the amount of energy usage at the first location with the amount of energy
production at the second location such that the user profile is portable across the plurality
of locations, supra claim 1

As per claim 26, Vamos, as modified, teaches the system of claim 1, further comprising a policy engine and a plurality of policies associated with the user profile (0033, 0034, 0037-39 e.g. see contract negotiation for multiple customers defining the behavior of bi-directional power flow)
As per claim 27, Vamos, as modified, teaches the system of claim 26, wherein the policy engine is configured to: govern use of the plurality of energy-producing devices and the plurality of energy consuming devices at the first location using a first policy in the plurality of policies executed by the policy engine when a user is at the first location (0033, 0034, 0037-39, supra claim 1)
govern use of the plurality of energy-producing devices and the plurality of energy consuming devices at the second location using the first policy in the plurality of policies executed by the policy engine when the user is at the second location (0033, 0034, 0037-39, supra claim 1)
As per claim 28, Vamos teaches the system of claim 26, wherein the policy engine is configured to: execute a demand response program at the first location or the second location, depending on where the user is located (0033, 0034-35*, 0037-39, supra claim 1)
As per claim 32, Vamos, as modified by Sanders and EDA, teaches the method of claim 11, further comprising maintaining a virtual grid connection between the first location and the second location through an energy grid (supra claim 1 for virtualization layer between virtualized resources and gird, as per Sanders)
As per claim 33, Vamos teaches the method of claim 11, wherein the plurality of energy-consuming devices comprises a battery charging station for an electric vehicle (supra claim 1, ABSTRACT, 0003, 0023, 0027)
As per claim 35, Vamos teaches the method of claim 34, wherein first location comprises residential home of the user (0048)

As per claim 36, Vamos teaches the method of claim 11, wherein the plurality of energy-producing devices comprises solar panels (0044, 0054, 0056)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over McNulty et al. (PG/PUB 20110251726)
As per claim 34, Vamos, as modified, teaches the method of claim 11, wherein first location comprises an office corresponding to a user in an office building, wherein the office building comprises [[a Building Management System (BMS)]], and the hypervisor layer manages a plurality of portable user profiles that can temporarily be associated with energy usage in the office building]] (Vamos, supra claim 1 e.g. see hypervisor layer as the virtualization layer for controlling bi-directional power flow based on profiles associated with contracts.  The language “can be” represents an optional limitation that is not accorded patentable weight)
     McNulty et al. teaches a BMS (ABSTRACT). 
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of McNulty (e.g. employing a BMS within a building), to the teachings of Vamos (e.g. utilizing an office building), would achieve an expected and predictable result via combining said elements using known methods.  The application of Vamos for regulating bi-directional power flow, to the teachings of McNulty (e.g. employing a BMS), would realize an improved invention via adapting the first location to comprise a means for regulating building systems while adapting the first site to comprise the means for providing bi-directional power flow.  Whether a vehicle is coupled to a home or an office building for supplying/receiving charge, an expected and predictable result is realized because the building, like a site, provides a means for sourcing/receiving to a power grid.

Claim 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Holle (PG/PUB 20090113221).
As per claim 21, Vamos teaches the system of claim 1 but does not expressly teach the limitations as described below.  Vamos, as modified, and in view over Holle et al.  wherein the hypervisor layer is further configured to:
compare the amount of energy usage at the first location with a first allotment of energy associated with the user profile (Holle: 0054  0031  0034, see also   0028 see allocating amount compared to usage amount for determining surplus stored power, see also Vamos as determining surplus power, 0033-34)
Vamos, as modified, teaches a virtualization layer configured for executing command modules for controlling physical resources but does not teach each module would execute said compare functions as described above.
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the virtualization layer module of Sanders to integrate the comparison function of Holle for determining surplus power would achieve an expected and predictable result via combining said elements using known methods.  Vamos, as modified by Sanders and EDA, teaches a virtualization layer for allocating surplus power between customers.  Holle teaches a means for determining surplus power for reallocation to another entity.  Since adapting the virtualization layer to determine whether surplus power is available for transfer, an improved invention is realized based upon achieve the advantages as described below (Sander e.g. It would be advantageous to provide more sophisticated control mechanisms to permit electric utilities and others to effectively monitor and control distributed energy resources, such as storage units capable of storing electricity and reselling it to the grid on command. It would also be advantageous to provide more sophisticated demand side management tasks using aggregated resources to manage localized constraints on the utility grid (e.g., substation, feeder-line, residence, etc.,” 0007).

As per claim 22, Vamos, as modified by Holle, teaches the system of claim 21, wherein the hypervisor layer is further configured to:
increase a second allotment of energy associated with the user profile at the second location based on a difference between the amount of energy usage at the first location and the first allotment of energy (Holle, 0021, 0053  e.g. see allowing power increase amount based on surplus, available power for reallocation as well as providing higher power budgets based in part on total power available.  As applied, Vamos, as modified by Sanders and EDA teaches a virtualization/hypervisor layer for transferring surplus power to another location when the first location is capable of providing said surplus power.  The application of Holle teaches a means for increasing power budgets to an entity when there is power available)
As per claim 30, Vamos teaches the method of claim 11  further comprising allowing more energy usage at the first location for the user profile, based on the amount of energy production at the second location (supra claim 21-22 analysis)
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Holle (PG/PUB 20090113221) in view over Golden et al. (PG/PUB 2020/0150705).
As per claim 31, Vamos, as modified, teaches the method of claim 30 but does not teach the banked limitation as described below.  Vamos, as modified, and in view over Golden teaches wherein the amount of energy production at the second location is banked to allow the more energy usage at the first location at a later time (Golden, 0064 e.g. see “reserving 50% of their total capacity..”) 
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Golden (e.g. banking/reserving energy storage for use by another entity), to the teachings of Vamos, as modified (e.g. allocating energy surplus from a first to a second customer based on available power), would achieve an expected and predictable result via combining said elements using known methods while providing a benefit of guaranteeing additional energy capacity for use by an additional customer to service demand.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Taylor et al. (PG/PUB 2017/0083989)
As per claim 23, Vamos teaches the system of claim 1 but does not teach the limitations as describe below.  Vamos, as modified, and in view over Taylor et al. further teaches comprising a control device configured to display energy usage and energy production associated with the user profile across the plurality of locations (Taylor, 0090, 0095, 0023-26, 0030, 0042, Figure 19, see also EDA for determining site energy usage, 0100)
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of EDA (e.g. determining site production and usage), to the teachings of Taylor (e.g. displaying energy production and usage for multiple sites), would achieve an expected and predictable result via adapting the Vamos, as modified by EDA, to further display both energy production and usage data per site.  One of ordinary skill in the art adapting the controlled display of site production and energy usage of Talyor to include the first and second site energy production and usage of EDA would realize an improve invention.  Since displaying multiple site energy data apprises a user of potential surplus, an improved invention is realized. 


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Taylor et al. (PG/PUB 2017/0083989) in view over Schmitz (PG/PUB 2016/0253406)
As per claim 24, Vamos, as modified, teaches the system of claim 23 but does not teach the energy consuming systems as described below.   Vamos as modified an in view over Schmiyz, teaches wherein the control device is further configured to show a unified view corresponding energy-consuming systems at each of the plurality of locations (Figure 3, 0050, see also 0034, 0044-45)  
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Schmitz (e.g. displaying energy consuming systems for a plurality of sites), to the teachings of Vamos, as modified (e.g. utilizing a controller coupled to a display), would achieve an expected and predictable result via displaying energy consuming systems for multiple sites to apprise a grid operator of each site asset for assessing a load profiles and energy usage trends.
As per claim 25, Vamos as modified by Schmitz teaches the system of claim 24 wherein the control device is further configured to show a unified view of an HVAC system at the first location and a view of an HVAC system at the second location to appear as a single monitored environment (Schmitz, (Figure 3, 0050, see also 0034, 0044-45 e.g. see hierarchical tree as providing a unified view)
 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Forbes (PG/PUB 2016/0343094)
As per claim 29, Vamos, as modified, teaches the system of claim 1 but does not teach the limitations as described below.  Vamos, as modified, and in view over Forbes, teaches wherein the hypervisor layer is further configured to:
generate an energy credit based on the amount of energy production from the plurality of energy-producing devices associated with the user profile (Forbes, 0008)
transfer the energy credit to a third-party service provider outside of the virtual grid
system (Forbes, 0008)  
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Forbes (e.g. exchanging energy credits for 3rd party services based on surplus energy), to the teachings of Vamos, as modified (e.g. controlling surplus power generation), would achieve an expected and predictable result via combining said elements using known methods while providing incentives for consumers to commercialize surplus energy in exchange for 3rd party services.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Vamos et al. (PG/PUB 20110184587) in view over Sanders et al. (PG/PUB 20130166081) in view over EDA et al. (PG/PUB 20180240201) in view over Heishi et al. (PG/PUB 2015/0022140)

As per claim 37 Vamos teaches the method of claim 11 but does not teach the limitations as described below.  Vamos in view over Heishi et al. teaches wherein the amount of energy production from the plurality of energy-producing devices at the second location results from inserting a charged battery module into a receptacle to provide power to the second location (Heishi, Figure 1, Figure 3, 0067-68, 0155, 0159, 0165, 0169)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Heishi (e.g. providing power via removable battery modules), to the teachings of Vamos, as modified (e.g. supplying power from a first to a second customer), would achieve an expected and predictable result via combining said elements using known methods to provide redundant power supply as backup capacity in the event of a power outage while facilitating batteries of varying capacities to meet energy demand.
As per claim 38, Vamos, as modified, teaches the method of claim 37, wherein the amount of energy usage from the plurality of energy-consuming devices at the first location results from inserting a discharged battery module into a receptacle to charge the discharged battery module [[from power provided by the first location]] (Heishi et al., 0170, 0179, Figure 1, Figure 3)
   Heishi et al. teaches charging discharged energy module via at least solar power or gird power but is silent as to charging the depleted battery using energy supplied from a corresponding site.  Vamos, as modified, teaches supplying power from a first to a second location, supra claim 11.  
    Therefore, before effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Heishi (e.g. charging depleted energy modules using a power source), to the teachings of Vamos, as modified (e.g. supplying power to a second/first and/or a first/second site), would achieve an expected and predictable result via adapting the power source of Heishi to comprise the received power from a corresponding site.  Whether power is received locally or externally, an expected and predictable result is realized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See General energy balance with associated reserves

20140365025-0124, 0121   20110184587 20180240201

20130166081 20180240201- ABSTRACT)
20170005515 20140365025-0121 20140136008
20120242148 20180102953 -0082   20180004239-0053
See battery exchanges modules:
20190279313   20170190259  20160117759

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117